Broyles, J.
The plaintiff alleged in his petition that, while driving at night over a county bridge, his mule, which was hitched to a buggy, became frightened at a hole in the bridge and some elevated pieces of the flooring of the bridge which had worked out of place, and backed the buggy, with himself in it, off the bridge, thus injuring him. No evidence was adduced to sustain the allegation that the mule’s fright was caused by the defective condition of the bridge as described in the petition (in fact it is not disclosed by the record what was the cause of the mule’s fright). As this was a material averment of the petition, it was incumbent upon the plaintiff to establish it by proof, and, he having failed to do so, the verdict in his favor can not be sustained.

Judgment reversed.